DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Response to Amendment
Examiner acknowledges amended Claims 1 and 19, canceled Claims 2-3, 8-9,16-18, and 22, and new Claim 23 in the response filed on 7/22/2022.  
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
In the response filed on 11/12/2021, Applicant previously argued that Okuya describes para-type aromatic polyamide short fibers having attached thereto a phosphate ester alkali metal salt of an alcohol having a carbon number of 12.  Okuya does not disclose or suggest continuous yarns comprising continuous filaments. 
Applicant further argued that Okuya describes the finishes are applied to short staple fibers to improve the spinning properties of the short fibers when used to form into yarns.  (See the Abstract of Okuya).  One would not have been led to have used a finish applied to staple fibers to improve their spinning ability on continuous yarn as in the present application.  Continuous filaments and yarns are not subsequently spun, and thus one would not have been led to applied a finish for spinning to such continuous materials. 
However, Applicant’s arguments are unpersuasive.  One of ordinary skill in the art would be able to differentiate and modify the short fibers of Okuya with longer, continuous fibers.  Paragraph [0023] discloses some liberties as it discloses that the short fibers are not particularly limited in monofilament fineness (i.e. linear density which reasonably correlates to diameter) and fiber length (i.e. does not necessarily teach away or create an issue of having continuous fibers).  Also fibers are generally spun together to form a yarn, and paragraph [0001] alludes to this by saying that fibers are capable of producing high-quality spun threads. 
Okuya also does not directly teach that fiber length directly impacts any of the objections of Okuya, based on the advantages of excellent bundling and antistatic properties in a spinning process, and the use of the resulting fibers in any particular manner.  That is, Okuya does not necessarily rely on the length of the fiber or teach away from the use of continuous fibers for the advantageous properties to exist.  Considering that Okuya and Rebouillat teach a similar treatment and the use in protective clothing, it is reasonable to say that predictable results would be achieved if the short fibers are substituted by long, continuous fibers. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-15, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite the limitation "the dry solid weight".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-15, 19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1808526 (“Okuya et al.”), in view of US Patent No. 5139873 (“Rebouillat”), and in view of US Pub. No. 20120122361 (“Hand et al.”).
With regards to Claims 1, 4-7, 19, and 23, Okuya et al. teaches a textile/fabric comprising a textile reinforcement, the textile reinforcement comprising aramid yarn, wherein the yarn is a continuous yarn and provided with a finish of alkali salts (Li, Na, or K) of dialkyl phosphates like C12-aklyl phosphates including diester (R1 and R2 must be either branches and/or straight chain C12 alkyl) (Abstract, [0001], [0002], [0012], [0014], [0015], [0017], and [0018]).  Okuya et al. teaches that other compounds may preferably be added (i.e. optional), and specifically disparages the compound ethyoxylated alkyl phosphate ester, which is an alkyl ether ([0006], [0007], [0012], and [0020]-[0022]).  Therefore, Okuya et al.’s finish is devoid of alkyl ethers that comprised of two alkyl groups linked by an oxygen atom (alkyl-O-alkyl).  
While Okuya et al. teaches a continuous yarn and aramid short fibers (Abstract), Okuya et al. also discloses that a particular length for its fiber/filament is not limited ([0001] and [0023]).  However, Okuya et al. does not explicitly teach its continuous yarn comprising continuous filaments.  Okuya et al. does not teach its finish further comprising at least one of a dialkyl pyrophosphate ester or a trialkyl phosphate.  Okuya et al. teaches its textile reinforcement is used in clothing purposes requiring high strength and high heat resistance, such as fireman clothing, protective clothing and safety gloves, which will naturally have the textile reinforcement be knitted, braided or woven.  However, Okuya et al. does not explicitly teach the textile reinforcement is knitted, braided or woven, wherein the continuous yarn is twisted at 60 to 200 turns per meter.  
Rebouillat teaches a textile/fabric comprising a textile reinforcement, the textile reinforcement comprising aramid yarn, wherein the yarn is a continuous yarn comprising continuous or staple filaments and provided with a finish of alkali salts (L, Na, or K) of C4-C12 mono- or dialkyl phosphate ester (R1 and R2 must be either branched and/or straight chain C4-C12 alkyl).  Rebouillat further teaches the textile reinforcement is a reinforcement material comprising fabric that has a knitted, braided or woven textile reinforcement structure and the continuous yarn is twisted at 80 turns per meter (Abstract, Col. 3: Lines 32-47, Col. 5: Lines 11-13, Col. 5: Line 64 bridging over to Col. 6: Line 2, Col. 7: Lines 41-44, and Col. 10: Lines 67-68).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Okuya et al.’s textile/fabric be a knitted, braided or woven textile reinforcement comprising continuous yarn with a twist as claimed and comprise of continuous filaments to obtain a textile/fabric with high strength and modulus, needed for protective clothing (Col. 4: Lines 22-25 and Col. 10: Line 67 bridging over to Col. 3). 	Hand et al. teaches a textile comprising an aramid yarn blend, wherein a finish is provided.  The finish comprises a trialkyl phosphate ([0019], [0059], [0064], and [0065]).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a trialkyl phosphate as claimed in order to impart a flame resistance to Okuya et al.’s protective textile/fabric [0070].

With regards to Claim 10, Okuya et al. teaches the aramid is poly(p-phenylene terephthalamide) [0015]. 

With regards to Claims 11-15, Okuya et al. recognizes its textile reinforcement comprising aramid yarn are used in clothing purposes that have high strength and high heat resistance, such as fireman clothing, protective clothing, and safety gloves [0002].  Furthermore, the Examiner notes that preamble language of the claimed articles has been considered to be a recitation of intended use because the body do not depend on the preamble for completeness.  It has been held that if the prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1808526 (“Okuya et al.”), in view of US Patent No. 5139873 (“Rebouillat”), and in view of US Pub. No. 20120122361 (“Hand et al.”) as applied to Claim 1 or 19 above, and further in view of US Pub. No. 20090285537 (“Willemsen et al.”).
Okuya et al. teaches the aramid yarn has set forth above.  
	Okuya et al. does not explicitly teach its aramid yarn having a modulus in a range of 100 to 150 GPa. 
However, Willemsen et al. teaches an aramid yarn having a modulus of at least 90 GPa [0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Okuya et al.’s aramid yarn have a high modulus of 100 to 150 GPa to obtain a high strength yarn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785